Kellam, J.,
(concurring specially.) I think the decision of this case is right, but I have serious doubt about the propriety of this court directing in advance how the discretion of the trial court shall be exercised as to allowance of amendments after the case is remitted. The direction is not important if confined to this case, but I understand it is made deliberately, and is intended to declare generally the authority of this court and the propriety of its exercise in any case where, on appeal, it holds a pleading defective, to direct the court below to allow it to be amended. I think this is an unauthorized interference with the discretion of the trial court. The allowance or disallowance of amendments to pleadings is by statute committed to the discretion of the trial court, and its rulings in respect thereto will only be reviewed in ease of palpable abuse. The test of abuse is not whether the trial court exercised its discretion in a manner to please this court. Cases are not infrequent where a reviewing court, while not approving the discretionary acts of a lower court, refuses to disturb or modify them. In making the order referred to, I think this court usurps a power that belongs to the trial court, — that of exercising its discretion as to when and how and upon what terms pleadings may be amended in cases before it. There are often facts and circumstances present with or judicially known to the trial court, and not exhibited by the record which comes here, that would and ought' to influence such court in determining whether, in furtherance of justice, any amendment at all ought to be allowed, and, if so, what, and upon what terms. A question of discretion is not a question of law, and cannot become so until the discretion is shown to have been abused. Not'until then does it become a law question which this court *47may consider. Until such abuse is shown, I do not see any ground upon which this court can properly assume control over it. This case comes here as to an appellate court, to have reviewed the decision of the trial court. We not only review that, but go further, and volunteer to decide an independent question not yet presented to or passed upon by the trial court; a question, too, over which this court can never have jurisdiction, except upon a showing that the trial court has abused its discretionary power. It has not done so, for it has not yet acted at all in the matter, and to assume that it will be inclined to and will do so, unless controlled by the order of this court, is, to my mind, intolerable. Greeley v. McCoy, (S. D.) 54 N. W. Rep. 659, is not a precedent. In that case the order appealed from sustained a demurrer to plaintiff’s complaint, and gave him-- days in which to amend, and fixed the terms. This court affirmed the ruling of the trial court, and at the request of the respondent added to its judgment an approval of its action ir giving time to amend. It did not undertake to substitute its discretion for that of the trial court. It simply affirmed the action of the trial court as expressly shown by the order appealed from, all of which fully appeared in the record. In my opinion, in this case the judgment of this court should simply reverse the decision of the trial court overruling the demurrer, and remand the case to the circuit court for further proceedings according to law.